        Case 5:19-cv-00257-MHH Document 3 Filed 02/12/19 Page 1 of 2                   FILED
                                                                              2019 Feb-12 PM 02:02
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                IN UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

JUDY MASON,                              )
                                         )
            Plaintiff,                   )
                                         )   CASE NO. 5:19-cv-00257-MHH
vs.                                      )
                                         )   (Removed from the Circuit Court
CVS HEALTH CORPORATION.                  )    of Madison County, Alabama
                                         )    Case No. CV 2018 - 900119
            Defendants.                  )

                    Business Entity Disclosure Statement Of
                     Defendant, CVS Health Corporation.

      Pursuant to Local Rule 7.02, Defendant, CVS Health Corporation, hereby

makes the following disclosures:

      CVS Health Corporation is a Delaware corporation that acts as a holding

company and issues common stock which is traded on the New York Stock

Exchange. It’s principle place of business is Rhode Island. CVS Health Corporation

owns 100 percent of the stock of CVS Pharmacy, Inc. No publicly held corporation

owns 10 percent or more of the stock of CVS Health Corporation.

      CVS Pharmacy, Inc. is a Rhode Island corporation whose principal place of

business is in the State of Rhode Island. CVS Pharmacy, Inc. is a wholly owned

subsidiary of CVS Health Corporation.

      The entity that owns and operates the pharmacy whose premises is at issue in

this case is Alabama CVS Pharmacy, L.L.C. Alabama CVS Pharmacy, L.L.C is an
        Case 5:19-cv-00257-MHH Document 3 Filed 02/12/19 Page 2 of 2




Alabama limited liability company whose principal place of business is in the State

of Rhode Island. Its sole member is CVS Pharmacy, Inc.


                                      Respectfully submitted,

                                      Defendant,
                                      CVS HEALTH CORPORATION.
                                      By its attorney,

                                      /s/ J. Allen Sydnor, Jr.
                                      J. Allen Sydnor, Jr. (ASB-6517-D55J)


OF COUNSEL:
HUIE, FERNAMBUCQ & STEWART, LLP
3291 US Highway 280, Suite 200
Birmingham, AL 35243
Telephone (205) 251-1193
Facsimile (205) 251-1256
Email: asydnor@huielaw.com


                            CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing Business Entity
Disclosure Statement Of Defendant, CVS Health Corporation has been
electronically served upon:

William Louis Middleton, III, Esq.
Eyster Key Tubb Roth Middleton & Adams, LLP
Post Office Box 1607
Decatur, AL 35602-1607
wlmiddleton@eysterkeylaw.com

on February 12, 2018.

                                      /s/ J. Allen Sydnor, Jr.
                                      OF COUNSEL
